Proceeding pursuant to CPLR article 78 to compel the Clerk of the Supreme Court, Queens County, to accept a petition pursuant to CPLR article 78 to review a determination of the Department of Corrections, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding {see CPLR 506). Ritter, J.E, Goldstein, Fisher and Balkin, JJ., concur.